Citation Nr: 0700927	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, claimed as residual of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO, in pertinent part, denied entitlement to 
service connection for residuals of a back injury.

In a November 2004 decision, the Board denied service 
connection for residuals of a back injury.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a July 2005 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's November 2004 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue was remanded by the Board to the RO in 
October 2005, for development and readjudication consistent 
with the directives contained therein.


FINDING OF FACT

The veteran's back injury in service was acute and 
transitory, and a continuing disability was not then present.  
He has not submitted or identified competent medical evidence 
of a nexus between his currently diagnosed back disability 
and any event or incident during his active military service.  


CONCLUSION OF LAW

A back disorder, to include degenerative disc disease, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters dated in September 2003 and November 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send any other medical records supporting his claim, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim". 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a May 2006 SOC 
(mailed in June 2006), he was provided with an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III. Factual Background

The service medical records (SMRs) reflect that in early 
March 1978 the veteran injured his back when a jeep in which 
he was riding hit a bump, throwing him in the air and 
resulting in his striking his mid-back against a steel bar.  
X-ray films were negative for any fracture or dislocation.  
Physical examination conducted at that time revealed obvious 
spasm, decreased range of motion of the lumbar spine, and 
discomfort, assessed as lumbar strain.  An entry dated 
several days later showed no evidence of muscle spasms, and 
range of motion of the lumbar spine was within normal limits.  
There was slight ligament tenderness.  An entry dated later 
in the month documented symptoms of tenderness and muscle 
spasms.  An examination was conducted in late March 1978, at 
which time clinical evaluation of the spine was normal and 
the veteran subjectively noted recurrent back pain.  

In early June 1978, the veteran was seen with complaints of a 
two-month history of backaches.  Back examination was 
unremarkable and was negative for edema or loss of range of 
motion, but slight muscle spasms were shown.  An assessment 
of muscular back pain with spasms was made.  When he was 
examined in June 1978, just prior to service discharge 
clinical evaluation of the spine was again normal, and the 
veteran did not note having recurrent back pain.

The post-service evidentiary record shows the veteran first 
complained of low back pain in December 1984 and reported a 
history of chronic back pain since an injury in service.  No 
clinical findings were made, and no back disorder was 
diagnosed.  There are no further back complaints until a 
period of VA hospitalization in December 1999.  At that time 
the veteran reported that he had been attacked and beaten up, 
and complained of various problems including low back pain.  
The veteran also reported a history of an automobile accident 
in 1986, resulting in loss of consciousness for three days, 
as well as fractures of the pelvis, ribs, jaw, wrist, and 
knee.  Subsequent X-ray findings in April 2000 showed mild 
scoliosis, spina bifida occulta of S1, and degenerative disc 
narrowing at L3-4.  

A record dated in May 2000 shows that the veteran complained 
of back pain starting in 1976 when he was involved in a motor 
vehicle accident.  Assessments of chronic low back pain 
(muscular) and mild degenerative joint disease were made.  A 
January 2001 entry reflects that the veteran had a history of 
back pain since 1978 following a motor vehicle accident, and 
that the pain had become worse during the past few years.  He 
denied having any additional trauma.  The remaining records 
show continued treatment for back pain between 2001 and 2005.  

The veteran underwent VA examination in March 2006, pursuant 
to the October 2005 Board remand, in order to determine the 
nature and extent of his current back disorder and to obtain 
an opinion as to its etiology.  The examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed X-ray findings.  The veteran gave a history of back 
pain in the mid-1970s which he said was aggravated when he 
was thrown from a jeep in 1976.  He was uncertain as to 
whether he had had any back symptoms at separation.  After 
service he was involved in a motor vehicle accident, but 
could not recall whether he had experienced any back pain.  
He did sustain multiple injuries, and stated that his body 
hurt from head to toe and he was laid up for about a year 
thereafter.  From 1978 to 1986 he was treated for 
intermittent back pain, but could not recall when or where.  
He complained of increased back pain which he said had 
progressively worsened in the past 10 years.  He said that, 
in the mid-1990s, he had experienced the onset of pain 
radiating down the right lower extremity to the back of the 
leg and down to the knee, with tingling, but no additional 
injury.  

The examiner noted X-ray evidence of light degenerative disc 
disease at L4-5, and mild scoliosis with no degenerative 
changes.  The examiner concluded that it was less likely as 
not that the current back condition was caused by or related 
to military service.  The examiner opined that the reported 
in-service incident was considered insufficient to have 
caused the abnormalities shown on current X-ray findings, as 
opposed to the 1986 motor vehicle accident.  

IV.  Analysis

The veteran's SMRs show treatment for back injury in March 
1978, but he was not diagnosed as having any chronic 
disability.  At his separation physical examination in July 
1978, he denied recurrent back pain, and there was no 
diagnosis of a back disorder.  Although he was given the 
opportunity to identify any history or symptoms associated 
with the in-service injury, he reported no pertinent 
complaints at that time.  As a result, the veteran's SMRs do 
not affirmatively establish that any current low back 
disability had its onset during military service.  

The remaining, post-service treatment records document 
ongoing treatment for chronic back pain beginning in 1999.  
Thus, there is no competent evidence of continuing or chronic 
back disability in the years following service.  Other 
evidence of record contains a clinical reference to symptoms 
in 1984, six years after his service separation, and at that 
time no clinical findings were made and no back disorder was 
diagnosed.  Yet, even that date leaves a significant gap 
between service and the initial back complaints.  There is no 
showing of any continuity of pertinent symptoms since service 
with regard to his back which would suggest a link to 
service.  Therefore, the current medical evidence does not 
establish the presence of a continuing disability for the 
purposes of chronicity.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  The remaining post-
service treatment records do not, in any way, suggest that 
the veteran's claimed symptomatology originated during 
military service.  No physician has specifically related the 
veteran's current back disability to service.

The March 2006 VA examination report provides an opinion, 
consistent with the veteran's medical history and 
uncontroverted by any other medical evidence of record, that 
there is no reasonable likelihood that any current low back 
disorder was incurred in service.  In rendering his opinion, 
the physician took into consideration the veteran's previous 
medical history, his medical evaluations, and his history of 
an injury during service.  

Although the veteran is competent to report the symptoms he 
has experienced since active service, he is not competent to 
testify to the fact that the claimed injury had in service 
and the back disability diagnosed long after service are 
related.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  The single competent medical opinion in the 
record conclusively found that there was no medical basis for 
holding that the veteran's current lumbar disc disease was 
incurred in service.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for a back disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


